

117 HR 2050 IH: Huntington’s Disease Disability Insurance Access Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2050IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Pascrell (for himself, Mr. Kinzinger, Mr. Deutch, Mr. Bishop of Georgia, Ms. McCollum, Mr. Tonko, Mr. Tiffany, Mr. Palazzo, Mr. Hill, Mr. Van Drew, Mr. Cohen, Mrs. Beatty, Mr. Payne, Mr. Cicilline, Mr. Sires, Mr. Westerman, Mr. Pocan, Mr. Johnson of Georgia, Mr. Lawson of Florida, Mr. Kilmer, Ms. Herrera Beutler, Mr. Connolly, Mr. Meeks, Mr. Rodney Davis of Illinois, Ms. DeGette, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to eliminate the five-month waiting period for disability insurance benefits under such title and waive the 24-month waiting period for Medicare eligibility for individuals with Huntington’s disease.1.Short titleThis Act may be cited as the Huntington’s Disease Disability Insurance Access Act of 2021.2.Elimination of waiting period for social security disability insurance benefits for individuals with Huntington’s disease(a)In generalSection 223(a)(1) of the Social Security Act (42 U.S.C. 423(a)(1)) is amended, in the matter following subparagraph (E), by inserting or Huntington’s disease after amyotrophic lateral sclerosis.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act. 3.Waiver of 24-month waiting period for coverage under the Medicare program for individuals with Huntington’s disease(a)In generalSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is amended, in the matter preceding paragraph (1), by inserting or Huntington’s disease (HD) after amyotrophic lateral sclerosis (ALS).(b)Effective dateThe amendment made by subsection (a) shall apply to benefits under title XVIII of the Social Security Act with respect to items and services furnished in months beginning after the date of the enactment of this Act. 